                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  COLUMBIA DIVISION

LYNN MABEE and KEVIN DORRIS,

                 Plaintiff,

vs.                                                 CASE NO.:

JRA & ASSOCIATES, LLC d/b/a
ADKINS JANITORIAL SERVICE, a
Tennessee For Profit Limited Liability
Company, and JAMES ADKINS JR.,
Individually,

-------=D::..:e=fi=en=d=a=n=-=t=s·'--------'
                       COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, LYNN MABEE and KEVIN DORRIS, by and through the undersigned attorney,

sues the Defendants, JRA & ASSOCOIATES, LLC d/b/a ADKINS JANITORIAL SERVICE

("Adkins Janitorial Service"), a Tennessee Limited Liability Company, and JAMES ADKINS JR.,

Individually, and alleges:

        1.     Plaintiffs, LYNN MABEE and KEVIN DORRIS, were employees of Defendants

and brings this action for unpaid overtime compensation, liquidated damages, and all other

applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) ("FLSA").

                                       General Allegations

       2.      Plaintiffs, LYNN MABEE and KEVIN DORRIS were employees who worked at

Defendants' property within the last three years in Maury County, Florida.

       3.      Plaintiffs, LYNN MABEE and KEVIN DORRIS, worked for Defendants as an

hourly paid employee at an hourly rate of $12.00 per hour.

       4.      Plaintiffs, LYNN MABEE and KEVIN DORRIS, worked as janitor/floor




      Case 1:19-cv-00054 Document 1 Filed 06/24/19 Page 1 of 5 PageID #: 1
technicians for Defendants.

        5.      At all times material to this cause of action, Plaintiffs, LYNN MABEE and KEVIN

DORRIS, were non-exempt employees and therefore entitled to overtime wages for any and all

overtime hours worked.

        6.      Defendant, ADKINS JANITORIAL SERVICE, is a Tennessee Limited Liability

Company that operates and conducts business at 1000 Rolling Fields Circle, Columbia, TN 38401

and is therefore, within the jurisdiction of this Court.

        7.      Defendant, ADKINS JANITORIAL SERVICE, operates as a janitorial and cleaning

company servicing hospitals, private schools, among other customers.

        8.      At all times relevant to this action, JAMES ADKINS JR. was an individual resident

of the State of Florida, who owned and operated ADKINS JANITORIAL SERVICE, and who

regularly exercised the authority to: (a) hire and fire employees of ADKINS JANITORIAL

SERVICE; (b) determine the work schedules for the employees of ADKINS JANITORIAL

SERVICE, and (c) control the finances and operations of ADKINS JANITORIAL SERVICE. By

virtue of having regularly exercised that authority on behalf of ADKINS JANITORIAL SERVICE,

JAMES ADKINS JR. is/was an employer as defined by 29 U.S.C. § 201, et seq.

        9.      This action is brought under the FLSA to recover from Defendants overtime

compensation, liquidated damages, and reasonable attorneys' fees and costs.

        10.     This Court has jurisdiction over Plaintiffs' claims pursuant to 28 U.S.C. §1331 and

the FLSA.

        11.     During     Plaintiffs'   employment        with   Defendants,   Defendant,   ADKINS

JANITORIAL SERVICE, earned more than $500,000.00 per year in gross sales.

        12.     Defendant, ADKINS JANITORIAL SERVICE, employed approximately thirty (30)



                                                     2

      Case 1:19-cv-00054 Document 1 Filed 06/24/19 Page 2 of 5 PageID #: 2
employees and paid these employees plus earned a profit from their business.

        13.    During Plaintiffs' employment, Defendant, ADKINS JANITORIAL SERVICE,

employed at least two employees who handled goods, materials and supplies which travelled in

interstate commerce, slow scrubbers, buffers, waxing chemicals, Super Blue cleaning products,

cleaning chemicals, and other tools/materials used to run the business.

        14.    Therefore, at all material times relevant to this action, Defendant, ADKINS

JANITORIAL SERVICE, was an enterprise covered by the FLSA, and as defined by 29 U.S.C.

§203(r) and 203(s).

        15.    Additionally, Plaintiffs, LYNN MABEE and KEVIN DORRIS, were individually

covered under the FLSA.

                                          FLSA Violations

        16.    At all times relevant to this action, Defendants failed to comply with the FLSA

because Plaintiffs performed services for Defendants for which no provisions were made by

Defendants to properly pay Plaintiffs for all overtime hours worked.

        17.    During their employment with Defendants, Plaintiffs were not paid time and one-

half their regular rate of pay for all hours worked in excess of forty (40) per work week during one

or more work weeks.

        18.    Specifically, Defendants had a method and practice of compensating Plaintiffs their

regular rate for all hours worked without regards to overtime hours.

        19.    As an example, for the pay period August 13 th , 2017 through August 19th , 2017,

LYNN MABEE worked sixty-two (62) hours but was compensated at $12.00/hour for all sixty-two

(62) hours. Plaintiff received $744.00 pre-tax.

       20.     Plaintiffs are entitled to the half-time premium ($6.00/Overtime hour) for all hours



                                                  3

      Case 1:19-cv-00054 Document 1 Filed 06/24/19 Page 3 of 5 PageID #: 3
worked in excess of forty (40) per week.

        21.     Based upon these above policies, Defendants have violated the FLSA by failing to

pay complete overtime pay.

        22.     Upon infonnation and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiffs are in the possession and custody of

Defendants.

                 COUNT I - RECOVERY OF OVERTIME COMPENSATION

        23.     Plaintiffs reincorporate and readopt all allegations contained within Paragraphs 1-22

above as though stated fully herein.

        24.     Plaintiffs are/were entitled to be paid time and one-half their regular rate of pay for

each hour worked in excess of forty (40) per work week.

        25.     During their employment with Defendants, Plaintiffs worked overtime hours but

were not paid time and one-half compensation for same.

        26.     Plaintiffs were paid their regular rate ($12.00/Hour) for all hours worked regardless

of how many overtime hours were worked in the workweek.

        27.     Defendants have failed provide accurate overtime compensation for numerous pay

periods.

       28.      Defendants did not have a good faith basis for their decision not to pay Plaintiffs full

overtime compensation.

        29.     As a result of Defendants' intentional, willful and unlawful acts in refusing to pay

Plaintiffs time and one-half his regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work week, Plaintiffs have suffered damages plus incurring reasonable

attorneys' fees and costs.



                                                   4

      Case 1:19-cv-00054 Document 1 Filed 06/24/19 Page 4 of 5 PageID #: 4
        30.     As a result of Defendants' willful violation of the FLSA, Plaintiffs are entitled to

liquidated damages.

        31.     Plaintiffs demand a trial by jury.

        WHEREFORE, Plaintiffs, LYNN MABEE and KEVIN DORRIS, demand judgment

against Defendants for unpaid overtime compensation, liquidated damages, reasonable attorneys'

fees and costs incurred in this action, declaratory relief, and any and all further relief that this Court

determines to be just and appropriate.

        Dated this----'-_ _ day of February, 2019.




                                                Morgan & Morgan, P.A.
                                                20 N. Orange Ave., 16th Floor
                                                P.O. Box 4979
                                                Orlando, FL 32802-4979
                                                Telephone:     (407) 420-1414
                                                Facsimile:     (407) 867-4791
                                                Email: mgunter@forthepeople.com
                                                Attorneys for Plaintiff




                                                     5

      Case 1:19-cv-00054 Document 1 Filed 06/24/19 Page 5 of 5 PageID #: 5
